Citation Nr: 1815635	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for schizoaffective disorder. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for acute sinusitis, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tension headaches, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to May 1987 and from February 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision and a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 90 days for the submission of additional supporting evidence and a transcript of the hearing is of record.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues have been characterized as indicated on the front page of this decision.

The issue of entitlement to service connection for schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A February 2009 rating decision denied service connection for tension headaches and acute sinusitis; the Veteran did not perfect an appeal.

2.  The additional evidence received since the Board's February 2009 decision pertaining to tension headaches and acute sinusitis is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for tension headaches or service connection for acute sinusitis.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision, in which the RO denied service connection for acute sinusitis and tension headaches, is final.  38 U.S.C. § 7104(b) (2012).

2.  New and material evidence has not been received since the February 2009 Board decision for acute sinusitis or tension headaches; thus, the claims for service connection for tension headaches and service connection for acute sinusitis are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In a February 2009 rating decision, the RO denied service connection for acute sinusitis and tension headaches on the basis that while there was one diagnosis of acute sinusitis in service and one diagnosis in service of a tension headache, no permanent residuals or chronic disability subject to service connection was shown by service records or post-service records.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).   Therefore, the RO's February 2009 rating decision is final.  38 U.S.C. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of the Veteran's June 2016 hearing testimony, as well as a May 2014 letter in which the Veteran stated that he used over-the-counter medications to treat his sinusitis symptoms since service and that he treated his headaches with ibuprofen.  During his Board hearing, the Veteran testified that he had tension headaches and sinusitis since service, but that he never sought treatment from medical professionals after his service.  He treated his headaches and sinusitis with over-the-counter medication and Vicodin.  Since his active duty service, there has been no evidence of diagnoses of acute sinusitis or tension headaches by a medical professional.  The record was held open for 90 days to receive medical evidence of a current diagnosis and nexus opinion, but none have been received.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination

As stated above, the RO denied service connection for acute sinusitis and tension headaches on the basis that the record showed no permanent residuals or chronic disability subject to service connection related to the single notations of acute sinusitis and tension headache in service.  None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  Further, the Veteran stated during his June 2016 Board hearing that he had not sought medical treatment for sinusitis and tension headaches since his service; consequently, he does not have a current diagnosis for either condition.  The prior denial is final, and the claims for service connection for acute sinusitis and tension headaches are not reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim of entitlement to service connection for acute sinusitis is denied.

The petition to reopen the claim of entitlement to service connection for tension headaches is denied.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran seeks service connection for an acquired psychiatric disorder. He asserts that an acquired psychiatric disorder began in service and continued since.  As noted, the issue that has been developed and certified to the Board for review is service connection for schizoaffective disorder, and during his June 2016 Board hearing, the Veteran testified that his schizoaffective disorder began after taking a nerve agent pill in-service as he began to hear voices.  He stated that he was being treated by a private psychologist once a month.  He reported that he did not have a psychiatric disorder prior to his military service.  

At the Board hearing, the Veteran and his representative noted that the Veteran had other psychiatric diagnoses of record in addition to the claimed schizoaffective disorder.  The Veteran also stated that he was being treated for other disorders in addition to the schizoaffective disorder and he also thought prior to the hearing that the hearing was to address posttraumatic stress disorder (PTSD).  With respect to the current schizoaffective disorder claim, a July 2016 VA treatment record submitted by the Veteran revealed that the Veteran was diagnosed with schizoaffective disorder, unspecified.  In the past he reported being diagnosed with explosive disorder, cyclothymic disorder, alcohol abuse, as well as antisocial and paranoid traits.  Thus, it appears that the Veteran and his representative raised the issue of service connection for an acquired psychiatric disorder other than schizoaffective disorder.  In this regard, the Board notes that service connection for anxiety, alcohol abuse, intermittent explosive disorder, antisocial versus paranoid trait disorder, PTSD, and cyclothymic disorder were denied in a prior unappealed February 2009 rating decision, and in an unappealed April 2011 rating decision, the AOJ reopened the claim for service connection for PTSD and denied the claim on the merits.  Since the issue of service connection for a psychiatric disorder other than schizoaffective disorder is inextricably intertwined with the issue on appeal, the AOJ should adjudicate this issue and if denied, provide the Veteran an opportunity to appeal it to the Board.

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C. § 5103A(d).  In this case, a VA medical opinion that addresses the question of service connection for schizoaffective disorder is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment from Dr. Yarborough.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.   Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder (claimed as schizoaffective disorder).  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, schizoaffective disorder.  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current acquired psychiatric disorder had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is otherwise related to any in-service disease, injury, or event.  Also, the examiner should provide an opinion as to the following:

(a)  If PTSD is found to be present (or resolved), the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that PTSD results from an in-service stressor, to include fear of hostile military or terrorist activity. The examiner must comment upon the link between the current symptomatology and the specific stressor(s) claimed by the Veteran. 

(b) In addition, if there is a personality disorder present, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service resulting in a current psychiatric disorder .

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.   Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

4.  The AOJ should adjudicate the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder other than schizoaffective disorder and to include PTSD in the first instance.  The Veteran must be provided with notice of this decision, and of his appellate rights.  This issue should only be returned to the Board if properly placed in appellate status (notice of disagreement, statement of the case, and substantive appeal).

5.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim for service connection for schizoaffective disorder based on all the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


